Citation Nr: 1219334	
Decision Date: 06/01/12    Archive Date: 06/13/12

DOCKET NO.  06-13 040	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Milwaukee, Wisconsin


THE ISSUE

Entitlement to service connection for posttraumatic stress disorder (PTSD).


REPRESENTATION

Appellant represented by:	Wisconsin Department of Veterans Affairs


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

A. Ishizawar, Counsel


INTRODUCTION

The appellant is a Veteran who served on active duty from September 1987 to September 1991.  This matter is before the Board of Veterans' Appeals (Board) on appeal from November 2004 and February 2005 rating decisions of the Milwaukee, Wisconsin Department of Veterans Affairs (VA) Regional Office (RO).  (The February 2005 rating decision readjudicated the claim after the Veteran submitted additional evidence following the November 2004 rating decision.)  In April 2008, a Travel Board hearing was held before the undersigned.  A transcript of the hearing is associated with the Veteran's claims file.  In June 2008 and in May 2009, the case was remanded for additional development.  

As was noted in the prior remands, the Veteran also filed a notice of disagreement with the RO's denial of service connection for fibromyalgia as secondary to PSTD.  The RO issued a statement of the case (SOC) in the matter, and it was addressed at the April 2008 Travel Board hearing.  On closer review of the claims file, the Board notes that in his April 2006 VA Form 9, substantive appeal, the Veteran expressly limited his appeal to the matter of service connection for PTSD.  The record does not show that he has subsequently filed a substantive appeal in this matter.  Hence, the matter of service connection for fibromyalgia is not before the Board.

Also as an initial matter, the Board notes that in March 2012, the Veteran was advised that a review of his claims file found that originally, in August 2004, he appointed the Wisconsin Department of Veterans' Affairs (WDVA) as his representative, and that in February 2007 he completed another VA Form 21-22, Appointment of Veterans Service Organization as Claimant's Representative, appointing the Veterans of Foreign War (VFW) as his representative.  This was acknowledged by the Milwaukee, Wisconsin RO in September 2007.  When he presented for a Travel Board hearing in April 2008, he requested, and was afforded, assistance from the WDVA.  Since then, the WDVA continued to enter appearances on his behalf.  The March 2012 letter explained that there was no power of attorney on file designating that Veterans Service Organization (VSO) as his representative, and that the VFW had declined to represent him.  Therefore, he was instructed that he could either represent himself, or appoint an accredited VSO or attorney/agent to represent him.  The Veteran's electronic file in the Virtual VA system shows that in, April 2012, he submitted a VA Form 21-22, appointing WDVA as his representative.  Accordingly, WDVA is recognized as the Veteran's representative.

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant if any action on his part is required.


REMAND

The Board notes that the Veteran's claim has been pending since 2006, and that there were previous remands for development of the record.  While delay stemming from yet another remand is regrettable, the Board finds that further development of the record is required to comply with VA's duty to assist the Veteran in the development of the facts pertinent to his claim.  See 38 C.F.R. § 3.159.  

The Veteran contends that he acquired PTSD as a result of two stressors that occurred in service.  Specifically, he has testified that he was driving a vehicle downhill (from the Korean DMZ) in snowing and icy conditions when he lost control of the vehicle, resulting in substantial damage to the vehicle and injury to a fellow serviceman, A.J.  He has also testified that he fell from a high (150 to 200 feet) tower in service.  See April 2008 Travel Board hearing transcript.  In June 2008 and in May 2009, the Board observed that these stressor events were capable of verification (based on the Veteran's accounts) and requested that the AMC conduct exhaustive development to verify the alleged stressor events.  A careful review of the record has found that the alleged stressor events still have not been properly researched, and that further development is needed.  

Regarding the first noted stressor event (the motor vehicle accident), in various statements, the Veteran has indicated that this incident occurred sometime between December 1990 and January 1991.  At the April 2008 Travel Board hearing he testified that it occurred on February 7, 1991, and that an accident report was filed at Camp Casey, Korea.  In August 2009, he advised the Salt Lake National Call Center that the approximate date of his stressor event was January 1990 to March 1990.  See August 2009 VA Form 119, Report of Contact.  A review of documentation in the claims file found that not all date ranges provided were researched when the AMC contacted the various service departments attempting to verify the alleged stressor event.  For example, in the April 2011 request for information from the U.S. Joint Services Records Research Center (JSRRC), the AMC reported that the motor vehicle accident occurred on February 7, 1991, without advising them of the other potential dates.  Similarly, in an October 2010 request for information from the U.S. Army Crime Records Center and February 2011 request for information from the U.S. Army Combat Readiness Safety Center, the AMC indicated to both offices that the date of the Veteran's alleged incident was in either December 1990 or January 1991, and did not advise them of the other potential dates.  These requests also erroneously stated that an accident report was filed at Camp Page, Korea (rather than at Camp Casey, Korea, as the Veteran has testified).  

The Board also notes that when the JSRRC responded to the AMC's April 2011 request for stressor verification information, it suggested that the AMC might wish to obtain A.J.'s service personnel records and service treatment records as such records might contain information concerning the Veteran's claimed stressor event.  It does not appear that the AMC followed up on the recommendation.

Regarding the second claimed stressor event (the fall from a tower accident), it does not appear that the AMC made any additional efforts to corroborate/verify this stressor subsequent to the Board's May 2009 remand.  In the May 2009 remand, it was observed that when the AMC contacted the JSRRC in June 2008 and requested that they research this stressor event, it described the fall from the tower as having taken place at Camp Casey, Korea, while the Veteran had stated that it occurred at Camp Page, Korea.  Service departments cannot be expected to provide complete and accurate corroboration/verification of alleged events when they are provided inaccurate information.  As the Veteran previously identified the unit to which he was assigned at the time of this incident, as well as the approximate dates of this incident, another attempt to research this alleged stressor event is indicated.  See September 2005 stressor information from the Veteran.
Because actions ordered in the Board' s June 2008 and May 2009 remands have not been completed, this matter must be remanded, once again, for more complete development and adjudicatory action.  See Stegall v. West, 11 Vet. App. 268 (1998) (a remand by the Board confers on the appellant, as a matter of law, the right to compliance with the remand orders).  Compliance with the Board's remand instructions is not a discretionary matter.  The AMC should be well aware by now that when the Board fails to return a case to the AMC for completion of actions ordered in a remand that were not completed, and the Board's decision is appealed, the United States Court of Appeals for Veterans Claims (Court) (ether by endorsement of a Joint Motion by the parties or by Memorandum Decision vacating the Board's decision), routinely, under the Stegall precedent, returns the case to the Board for completion of the action that it had sought in its remand.

Accordingly, the case is REMANDED for the following:

1. 	To the full extent possible (but within the constraints of privacy laws), the RO should arrange for corroboration/ verification of A.J. having been injured in a motor vehicle accident, as described by the Veteran.  If additional information/assistance from the Veteran is needed to accomplish this task (e.g., because of privacy law constraints), he and his representative should be so advised, and afforded full opportunity respond to any requests for additional releases/evidence/information.

2. 	The RO should then arrange for exhaustive development for verification of the Veteran's alleged stressor events in service.  The RO should specifically submit new requests to the JSRRC, the U.S. Army Crime Records Center, and the U.S. Army Combat Readiness Safety Center, for information/evidence.  These requests should include all potential incident dates identified by the Veteran (discussed above); the RO should also seek to obtain the accident report (and/or property damage report) that the Veteran alleges was filed at Camp Casey, Korea for the motor vehicle accident, and the incident report regarding his fall from a tower that was allegedly filed at Camp Page, Korea.

If any records sought are unavailable, it should be so certified for the record (along with a notation explaining why that is so, and describing the extent of the search).  If any further development is deemed necessary based on evidence received, the RO should arrange for such development.

3. 	If any of the records sought above are located, the RO must review them and make a formal finding as to whether there is credible supporting evidence of an alleged stressor event in service.  If (and only if) an alleged stressor event in service is deemed verified, the RO should arrange for the Veteran to be afforded a psychiatric evaluation to determine whether he has PTSD based on such stressor.  His claims file must be reviewed in conjunction with the examination, and the examination and the report thereof must be in accordance with DSM-IV.  If PTSD is not diagnosed, the examiner must explain why the Veteran does not meet the criteria for such diagnosis.  The examiner must explain the rationale for all opinions given.

4. 	The RO should then re-adjudicate the claim.  If it remains denied, the RO should issue an appropriate supplemental SOC and afford the Veteran and his representative the opportunity to respond.  The case should then be returned to the Board, if in order, for further review.

The appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board for additional development or other appropriate action must be handled in an expeditious manner.


_________________________________________________
George R. Senyk
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2011).

